Election/Restrictions
RE: Champion et al.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, 	claim(s) 1-4, , 6-12 and 15-33, drawn to an oncolytic adenovirus encoding a first bispecific T cell engager and a second bispecific T cell engager, wherein the adenovirus is Enadenotucirev (EnAd) or serotype 11 adenovirus (Ad11).
Group II, 	claim(s) 34, drawn to a method of treating a cancer patient comprising administering a therapeutically effective amount of an oncolytic adenovirus encoding a first bispecific T cell engager and a second bispecific T cell engager, wherein the adenovirus is Enadenotucirev (EnAd) or serotype 11 adenovirus (Ad11).
2.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an oncolytic adenovirus comprising a sequence of formula (I): 
5'ITR-B1-BA-B2-BX-BB-By-B3-3'ITR (I), 
wherein: 
BI is bond or comprises: ElA, E1B or ElA-E1B; 
BA comprises-E2B-L1-L2-L3-E2A-L4; 
B2 is a bond or comprises E3; 
BX is a bond or a DNA sequence comprising: a restriction site, one or more transgenes or both; 
BB comprises L5; 
By is a bond or a DNA sequence comprising: a restriction site, one or more transgenes or both; 
B3 is a bond or comprises E4; 
wherein the adenovirus encodes: 
a first Bispecific T cell Engager comprising at least two binding domains, Bd1 and Bd2, wherein at least one of the said domains is specific to a component of the T-cell receptor complex (TCR), and 
a second bispecific T cell Engager comprising at least two binding domains, Bd3 and Bd4, wherein at least one of said binding domains, such as Bd3, is specific to a component of the T-cell receptor complex (TCR); 
wherein both bispecific T cell Engagers are encoded in position By; and 
the adenovirus is Enadenotucirev (EnAd) or serotype 11 adenovirus (Ad11), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2015/155370A1 (pub. date: 10/15/2015, IDS filed on 11/29/2019) and Fajado et al. (inHuman Gene Therapy, September 1, 2015, 26(9): A13-A14, IDS filed on 11/25/2019). WO2015/155370A1 discloses an oncolytic adenovirus comprising a sequence of formula (I): 
5'ITR-B1-BA-B2-BX-BB-By-B3-3'ITR (I), 
wherein: 
BI is bond or comprises: ElA, E1B or ElA-E1B; 
BA comprises-E2B-L1-L2-L3-E2A-L4; 
B2 is a bond or comprises E3; 
BX is a bond or a DNA sequence comprising: a restriction site, one or more transgenes or both; 
BB comprises L5; 
By is a bond or a DNA sequence comprising: a restriction site, one or more transgenes or both; 
B3 is an E4 region wherein the region of E4orf4 is deleted, partially deleted, truncated or non-functional; 
wherein the adenovirus encodes: one, two, three, four or five antibodies, wherein the antibodies are bispecific, and the antibodies are encoded in position By; and 
the adenovirus is Enadenotucirev (EnAd) or serotype 11 adenovirus (Ad11) (page 1, page 2, lines 1-17, page 4, lines 31-32, page 14, lines 34-37, page 20, lines 9-12, 17-23, page 23, line 4).
WO2015/155370A1 does not teach the oncolytic adenovirus encoding two bispecific antibodies each binding to a component of the T cell receptor complex (TCR) (i.e. bispecific T cell engagers).
Fajardo teaches use of bispecific T-cell engager-armed oncolytic adenoviruses as a strategy to improve antitumor efficacy (abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oncolytic adenovirus of WO2015/155370A1 to encode two bispecific T cell engagers in view of Fajardo. One of ordinary skill in the art would have been motivated to do with a reasonable expectation of success because WO2015/155370A1 teaches making oncolytic adenovirus encoding two antibodies including bispecific antibodies and Fajardo teaches use of bispecific T-cell engager-armed oncolytic adenoviruses as a strategy to improve antitumor efficacy (abstract).

3.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(i)	binding domain for the first bispecific T cell engager: 	
CEA, MUC-1, EpCAM (including an antibody comprising a VH of SEQ ID NO:18 and VL of SEQ ID NO:17, a scFv comprising SEQ ID NO:16), HER receptors HER1, HER2, HER3, HER4, PEM, A33, G250, carbohydrate antigens Ley, Lex, Leb, PSMA, TAG-72, STEAPI, CD166, CD24, CD44, E-cadherin, SPARC, ErbB2, ErbB3, fibroblast activation protein (FAP) (including an antibody comprising a VH of SEQ ID NO:13 and VL of SEQ ID NO:12, a scFv comprising SEQ ID NO:11), TREM1, IGFBP7, FSP-1, platelet-derived growth factor-a receptor (PDGFR-α), platelet-derived growth factor-O receptor (PDGFR-β), vimentin, CD163, CD206, CD68, CD11c, CD11b, CD14, CSF1 Receptor, CD15, CD33, CD66b (claims 7-12, 18, 23-26)
(ii)	binding domain for the second bispecific T cell engager: 	
CEA, MUC-1, EpCAM (including an antibody comprising a VH of SEQ ID NO:18 and VL of SEQ ID NO:17, a scFv comprising SEQ ID NO:16), HER receptors HER1, HER2, HER3, HER4, PEM, A33, G250, carbohydrate antigens Ley, Lex, Leb, PSMA, TAG-72, STEAPI, CD166, CD24, CD44, E-cadherin, SPARC, ErbB2, ErbB3, fibroblast activation protein (FAP) (including an antibody comprising a VH of SEQ ID NO:13 and VL of SEQ ID NO:12, a scFv comprising SEQ ID NO:11), TREM1, IGFBP7, FSP-1, platelet-derived growth factor-a receptor (PDGFR-α), platelet-derived growth factor-O receptor (PDGFR-β), vimentin, CD163, CD206, CD68, CD11c, CD11b, CD14, CSF1 Receptor, CD15, CD33, CD66b (claims 7-12, 18, 23-26)
(iii)	MIP1α, IL-lα, IL-1β, IL-6, IL-9, IL-12, IL-13, IL-17, IL-18, IL-22, IL-23, IL- 24, IL-25, IL-26, IL-27, IL-33, IL-35, IL-2, IL-4, IL-5, IL-7, IL-10, IL-15, IL-21, IL-25, IL-1RA, IFNα, IFNβ, IFN[Symbol font/0x67], TNFα, lymphotoxin α (LTA), Flt3L, GM-CSF, IL-8, CCL2, CCL3, CCL5, CCL17, CCL20, CCL22, CXCL9, CXCL10, CXCL11, CXCL13, CXCL12, CCL2, CCL19, CCL21, an immune modulator (claims 29-31)

Applicant is required, in reply to this action, to elect a single species from each of groups (i)-(iii) (for example: (i) EpCAM, (ii) FAP, (iii) IL-1α) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1-4, 6, 15-17, 19-22, 28 and 32-34.

4.	The species lack unity of invention because the technical feature linking the claims is not a special technical feature as it does not make a contribution over the prior art (see paragraph 2 above). 
5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

6.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643